Title: To James Madison from Robert Brent, 11 September 1813
From: Brent, Robert
To: Madison, James


Sir
City of Washington Sepr. 11th 1813
Apprehending complaints may be made for want of that punctuallity in paying the Army so much to be desired and so ardently wish’d by me, I feel it due to the occasion as well as to myself to state briefly to you Sir, that it is owing in a material degree to the want of a sufficient and timely Supply of funds being placed in my hands.
In making this statement to you, I beg it to be understood as not intended by me to offer the smallest disrespect to the head of the War Department—from whom I have received uniform marks of politeness. My object in addressing you is merely to state the foregoing fact to prevent any improper impression on your mind which may arrise from Complaints of the foregoing nature. I have the honor to be with sentiments of much respect Sir Your Obt Ser
Robert BrentPM. US Army
